Citation Nr: 0916327	
Decision Date: 05/01/09    Archive Date: 05/12/09	

DOCKET NO.  06-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include on the basis of personal assault.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from April 1965 to 
October 1968.  His personnel records reveal that he served 
with the Air Force and had time overseas in Germany.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Oakland, California, that denied entitlement to 
service connection for PTSD.  

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.  


REMAND

Further development with regard to the issue at hand is in 
order.  The Board notes that in Daye v. Nicholson, 20 Vet. 
App. 512 (2006), the United States Court of Appeals for 
Veterans Claims (Court) admonished VA for not securing or 
reviewing the history of the Veteran's unit for possible 
alternative sources of evidence regarding alleged stressful 
incidents.  As in that case, there is insufficient 
information of record with regard to this issue to ascertain 
whether the Veteran was exposed to any stressful experiences 
of a combat nature or otherwise during his active service.  

For example, in an August 2006 statement, the Chief of 
Behavioral Medicine Service at the VA Desert Pacific 
Healthcare Network stated the Veteran was under his care for 
PTSD and major depression related to military sexual trauma.  
The physician stated the Veteran "also suffers from PTSD 
related to military experience in front lines with arms fire 
for which he received combat pay."  

A review of the record reveals the Veteran has talked 
primarily of PTSD based on sexual assault.  There are no 
communications of record from him with regard to any reported 
combat exposure.  The Veteran should be asked to elaborate on 
any combat experiences he had while in service.  His 
personnel record reveals he was assigned to the 6915th 
Security Group in Germany beginning in November 1965.  

The same physician also stated that the Veteran should be 
accorded an examination for PTSD related to military sexual 
trauma and for reportedly coming under hostile fire.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA should ensure complete compliance 
with the requirements of The Veterans 
Claims Assistance Act of 2000 (VCAA).  

2.  VA should request that the Veteran 
provide more specific information as to 
any combat experiences he had while 
serving with the 6915th Security Group in 
Germany, to include the locations of any 
reported stressful experiences, the names 
of any individuals, the approximate dates 
of any incidents, and any other 
information which can be used to 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that he must as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

3.  After the Veteran's response 
regarding stressful events is received, 
the RO/AMC should request assistance in 
verifying any stressful incidents 
reported by the Veteran from the United 
States Army and Joint Services Records 
Research Center (JSRRC).  Specifically, 
the RO/AMC should request any available 
unit history and/or diary pertaining to 
the activities of the 6915th Security 
Group in Germany in early 1966, unless 
another time frame is specified by the 
Veteran.  

4.  After completing the above actions, 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests, and 
evaluations, particularly psychological 
testing, should be performed.  The 
examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD, whether due to 
military sexual trauma or to combat 
trauma, have been satisfied.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment about a link 
between any current symptomatology and/or 
the reported in-service stressors.  A 
complete rationale for any opinion 
expressed would be helpful to the Board.  
The examiner should opine as to his or 
her impressions as to the Veteran's 
credibility, particularly following the 
psychological testing.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history," 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file must be made 
available to the examiner for review in 
connection with the examination.  

5.  Thereafter, the RO/AMC should review 
and readjudicate the claim.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An 

appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  
Additionally, failure to provide more specific information 
with regard to reported stressors may also result in an 
adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



